‘73

IN THE SUPREME COURT OF TEXAS

NO. B-9727
H. T. VONDY, X
Petitioner §
v. § From Uvalde County
COMMISSIONERS COURT OF UVALDE? Eleventh District
COUNTY, TEXAS, ET AL., X
Respondents §

PER CURIAM

H. T. Vondy, a constable of Uvalde County, instituted
this mandamus action. The purpose of this mandamus is to
require the Commissioners Court of Uvalde County to set a
reasonable salary for his office.

The defendants named were the Commissioners Court,
the county judge, and three of the four county commissioners.
We are told that the fourth commissioner was not named as a
defendant because he favored the fixing of a reasonable
salary for Vondy. No question was raised in the trial court
as to want of necessary parties.

The parties entered into an agreed statement of the
facts.

The trial court denied the relief sought by Vondy.
An appeal was taken to the court of civil appeals. That
court, upon its own motion, dismissed the cause because the
The court held

fourth commissioner was not made a party.

that this was fundamental error. 601 S.W.2d 808.

The application for writ of error asserts that we
have jurisdiction under Section 2 of Article 17281. That
Section requires a conflict with another appellate decision,
No such conflict is cited;

as set out in the Section.

therefore, we have no jurisdiction.

 

lVernon's Texas Civil Statutes Annotated

The dismissal of the writ for want of jurisdiction is
not to be construed to mean that we agree with the opinion or
judgment of the court of civil appeals.

The application for writ of error is dismissed for

want of jurisdiction.

OPINION DELIVERED: February 11, 1981.